DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12 August 2022 has been entered.

Response to Arguments
Applicant's arguments filed 12 August 2022 stating “As pointed out by the Examiner, setting the flow path areas of the two exhaust flow paths at 1:1 and setting La/L at 1/2 are not necessarily equal to each other; nevertheless, La/L is considered to be set at around 1/2. In the mixed-flow turbine wheel of Higashimori, configuring such that ‘La/L is 1/5 or smaller, .... La being not smaller than a detection limit length detectable by the optical device’ makes it impossible to fulfill the function as the turbine wheel for twin scroll turbocharger. Thus, such feature of amended independent claim 5 would not have been obvious to the person skilled in the art” have been fully considered. The Office respectfully notes that:
(1) the assertion that “La/L is 1/5 or smaller… makes it impossible to fulfill the function as the turbine wheel for twin scroll turbocharger” is not supported by evidence;
 (2) the dimensional relationship “La/L is 1/5 or smaller” is deemed to obvious in view of MPEP 2144.05 II (note: Applicant’s disclosure does not establish criticality for the claimed range “1/5 or smaller” - see par. [0057] stating the purpose for this value is for “satisfying the required performance of the turbocharger”, which is vague and/or common practice in the art);
(3) the limitation “La being not smaller than a detection limit length detectable by the optical device” renders the claim indefinite since it relies on an aspect of an element (i.e., “optical sensor device”) that is outside the scope of the invention characterized as “A mixed-flow turbine wheel”.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:   
	In claim 5, last line, --sensor-- should be added after “optical”.
	Claim 6 is objected to due to dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 5, the limitation recited as “a trailing-edge side angle of two angles formed between the axis of the rotational shaft and a normal of the sensor detection surface” renders the claim indefinite since “a trailing-edge side angle of two angles” is unclear and/or since “between the axis of the rotational shaft and a normal of the sensor detection surface” describes a single angle, not “two angles”. In order to permit proper examination, this limitation is considered to represent the disclosed angle θs, which represents the angle of the normal of the sensor detection surface Sn relative to a line that is parallel with rotational axis 4L in a coordinate system convention in which the abscissa points axially away from back surface 24 and the ordinate points in the radially-outward direction. Due to dependency, this rejection also applies to claim 6.

In claim 5, the limitation recited as “a trailing-edge side angle of two angles formed between the axis of the rotational shaft and a normal of the oblique edge portion” renders the claim indefinite since “a trailing-edge side angle of two angles” is unclear and/or since “between the axis of the rotational shaft and a normal of the oblique edge portion” describes a single angle, not “two angles”. In order to permit proper examination, this limitation is considered to represent the disclosed angle θr, which represents the angle of the normal 32n of the oblique edge portion relative to a line parallel with the rotational axis 4L in a coordinate system convention in which the abscissa points axially away from back surface 24 and the ordinate points in the radially-outward direction. Due to dependency, this rejection also applies to claim 6.

In claim 5, the limitation recited as “La being not smaller than a detection limit length detectable by the optical device” renders the claim indefinite. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In this instance, the instant limitation amounts to a positive recitation of “optical device” (since it is required for establishing the inequality “La being not smaller than”), which is outside the scope of the claimed invention “A mixed-flow turbine wheel” as disclosed. Due to dependency, this rejection also applies to claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Higashimori (US 2009/0290980; previously cited) in view of Iwase et al. (JP 57200831 - hereafter referred to as Iwase; previously cited). 

In reference to claim 5 (as far as it is clear and definite)
Higashimori discloses:
A mixed-flow turbine wheel, comprising:
a hub (5) fixed to a rotational shaft (9);
a plurality of rotor blades (7) disposed on a circumferential surface of the hub at intervals in a circumferential direction and configured such that each of the plurality of rotor blades has a leading edge (47) which includes, in a meridional view, an oblique edge portion (see annotated Figure 3 below)(note: the dotted-line separates “oblique portion” from “first parallel edge portion”) where a distance between the leading edge and an axis of the rotational shaft decreases from a tip side toward a hub side;
wherein a portion of the leading edge of the leading edge of each blade includes, in the meridional view, a first parallel edge portion (see annotated Figure 3 below) connecting to the oblique edge portion and extending in a direction parallel to the axis (C) of the rotational shaft,
wherein, in the meridional view, the first parallel edge portion on the leading edge of each  rotor blade is formed on a position including a tip-side end of the leading edge.

    PNG
    media_image1.png
    369
    466
    media_image1.png
    Greyscale


Higashimori does not disclose:
a sensor detection surface having a flat shape and being applied with a marking which is detectable by an optical sensor device,
wherein the sensor detection surface is formed on the portion of the leading edge of a reference rotor blade being one of the plurality of rotor blades, such that, in the meridional view, a trailing-edge side angle of two angles formed between the axis of the rotational shaft and a normal of the sensor detection surface is smaller than a trailing-edge side angle of two angles formed between the axis of the rotational shaft and a normal of the oblique edge portion,
the reference rotor blade includes, in the meridional view, the first parallel edge portion,
wherein the sensor detection surface is formed on the first parallel edge portion,
wherein La/L is 1/5 or smaller, when defining L as a length of the leading edge of the reference rotor blade in the direction parallel to the axis of the rotational shaft and La as a length of the first parallel edge portion in the direction parallel to the axis of the rotational shaft, La being not smaller than a detection limit length detectable by the optical device.


Iwase discloses:
a radial-flow turbine wheel comprising a blade (3) having a sensor detection surface (i.e., that detected by sensor 10 as shown in Figure 3) applied with a marking (see pg.5 stating “the projection 4 A having a metal working surface corresponds to conventional paint or painted portion”) on a leading edge thereof, the sensor detection surface presenting a normal-vector that is aligned with the radial direction for interacting with an optical sensor device (10) for permitting balancing of the wheel.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel of Higashimori to include a sensor detection surface on the blades that presents a normal that is aligned with the radial direction, such as the identified “first parallel edge portion” of Higashimori, as disclosed by Iwase, for the purpose of ensuring successful balancing by use of a known technique. Such a modification would permit use of a particular testing set-up / rig.

Higashimori in view of Iwase addresses:
a sensor detection surface (i.e., the identified “first parallel edge portion” of Higashimori, which is modified by Iwase to be a detection surface) having a flat surface (see Higashimori Figure 3 and Iwase Figure 3) and being applied with a marking (Iwase) which is detectable by an optical sensor device (Iwase - 10),
wherein the sensor detection surface is formed on the portion (i.e., the “first parallel edge portion”) of the leading edge of a reference rotor blade being one of the plurality of rotor blades (Higashimori - 7), such that, in the meridional view, a trailing-edge side angle of two angles formed between the axis of the rotational shaft and a normal of the sensor detection surface is smaller than (note: Higashimori discloses the instant angle inequality when considered using the same angle convention as shown in Applicant’s Figure 3) a trailing-edge side angle of two angles formed between the axis of the rotational shaft and a normal of the oblique edge portion (note: see the corresponding indefiniteness rejection indicating how the instant recitations relating to “angles” are being interpreted);
the reference rotor blade includes, in the meridional view, the first parallel edge portion (note: the blades 7 of Higashimori are identical),
wherein the sensor detection surface is formed on the first parallel edge portion (see above modification),

Higashimori further discloses (see pars. [0179] to [0180]) that the geometry (i.e., length parameters) of the leading edge (47) is specified based on parameters of the upstream inlet spaces 31 and the associated upstream guide nozzles 51,59, thereby recognizing such as a result-effective variable (i.e., the leading edge geometry is specified based on relevant flow parameters in order to achieve a desired performance). 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art (see MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel of Higashimori in view of Iwase to include the specified dimensional relationship in the course of optimizing the wheel for performance based on parameters of the larger system in which it is used.

Higashimori in view of Iwase therefore also addresses:
wherein La/L is 1/5 or smaller, when defining L as a length of the leading edge of the reference rotor blade in the direction parallel to the axis of the rotational shaft and La as a length of the first parallel edge portion in the direction parallel to the axis of the rotational shaft, La being not smaller than a detection limit length detectable by the optical device (note: “La being not smaller than a detection limit length detectable by the optical device” is considered as a statement of intended use that does not structurally limit the claimed invention since it relies on an aspect (i.e., “detection limit length”) that is outside the scope of the claimed “A mixed-flow turbine wheel”).

In reference to claim 6
Higashimori in view of Iwase addresses:
The mixed-flow turbine wheel according to claim 5,
wherein, in the meridional view, the oblique edge portion (see annotated Higashimori Figure 3 above) on the leading edge (Higashimori - 47) of the reference rotor blade (Higashimori - 7) is formed to have an arc shape which extends toward a line (see the dotted-line in annotated Higashimori Figure 3 below) connecting a hub-side end and the tip-side end of the leading edge.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Higashimori (US 2009/0290980; previously cited) in view of Iwase et al. (JP 57200831 - hereafter referred to as Iwase; previously cited). (note: the instant rejection of claim 5 uses a different consideration of limitations than presented above)

In reference to claim 5 (as far as it is clear and definite)
Higashimori discloses:
A mixed-flow turbine wheel, comprising:
a hub (5) fixed to a rotational shaft (9);
a plurality of rotor blades (7) disposed on a circumferential surface of the hub at intervals in a circumferential direction and configured such that each of the plurality of rotor blades has a leading edge (47) which includes, in a meridional view, an oblique edge portion (see annotated Figure 3 below)(note: the dotted-line separates “oblique portion” from “first parallel edge portion”) where a distance between the leading edge and an axis of the rotational shaft decreases from a tip side toward a hub side;
wherein a portion of the leading edge of the leading edge of each blade includes, in the meridional view, a first parallel edge portion (i.e., an arbitrary length, represented by the gray-arrow shown below in annotated Figure 3, of the identified “portion of the leading edge”) connecting to the oblique edge portion and extending in a direction parallel to the axis (C) of the rotational shaft,
wherein, in the meridional view, the first parallel edge portion on the leading edge of each  rotor blade is formed on a position including a tip-side end of the leading edge.
wherein La/L is 1/5 or smaller (note: the length of La is arbitrary), when defining L as a length of the leading edge of the reference rotor blade in the direction parallel to the axis of the rotational shaft and La as a length of the first parallel edge portion in the direction parallel to the axis of the rotational shaft, La being not smaller than a detection limit length detectable by the optical device (note: “La being not smaller than a detection limit length detectable by the optical device” is considered as a statement of intended use that does not structurally limit the claimed invention since it relies on an aspect (i.e., “detection limit length”) that is outside the scope of the claimed “A mixed-flow turbine wheel”).

    PNG
    media_image2.png
    305
    478
    media_image2.png
    Greyscale


Higashimori does not disclose:
a sensor detection surface having a flat shape and being applied with a marking which is detectable by an optical sensor device,
wherein the sensor detection surface is formed on the portion of the leading edge of a reference rotor blade being one of the plurality of rotor blades, such that, in the meridional view, a trailing-edge side angle of two angles formed between the axis of the rotational shaft and a normal of the sensor detection surface is smaller than a trailing-edge side angle of two angles formed between the axis of the rotational shaft and a normal of the oblique edge portion,
the reference rotor blade includes, in the meridional view, the first parallel edge portion,
wherein the sensor detection surface is formed on the first parallel edge portion.

Iwase discloses:
a radial-flow turbine wheel comprising a blade (3) having a sensor detection surface (i.e., that detected by sensor 10 as shown in Figure 3) applied with a marking (see pg.5 stating “the projection 4 A having a metal working surface corresponds to conventional paint or painted portion”) on a leading edge thereof, the sensor detection surface presenting a normal-vector that is aligned with the radial direction for interacting with an optical sensor device (10) for permitting balancing of the wheel.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel of Higashimori to include a sensor detection surface on the blades that presents a normal that is aligned with the radial direction, such as the identified “first parallel edge portion” of Higashimori, as disclosed by Iwase, for the purpose of ensuring successful balancing by use of a known technique. Such a modification would permit use of a particular testing set-up / rig.

Higashimori in view of Iwase addresses:
a sensor detection surface (i.e., the identified “first parallel edge portion” of Higashimori, which is modified by Iwase to be a detection surface) having a flat surface (see Higashimori Figure 3 and Iwase Figure 3) and being applied with a marking (Iwase) which is detectable by an optical sensor device (Iwase - 10),
wherein the sensor detection surface is formed on the portion (i.e., the “first parallel edge portion”) of the leading edge of a reference rotor blade being one of the plurality of rotor blades (Higashimori - 7), such that, in the meridional view, a trailing-edge side angle of two angles formed between the axis of the rotational shaft and a normal of the sensor detection surface is smaller than (note: Higashimori discloses the instant angle inequality when considered using the same angle convention as shown in Applicant’s Figure 3) a trailing-edge side angle of two angles formed between the axis of the rotational shaft and a normal of the oblique edge portion (note: see the corresponding indefiniteness rejection indicating how the instant recitations relating to “angles” are being interpreted);
the reference rotor blade includes, in the meridional view, the first parallel edge portion (note: the blades 7 of Higashimori are identical),
wherein the sensor detection surface is formed on the first parallel edge portion (see above modification).

In reference to claim 6
Higashimori in view of Iwase addresses:
The mixed-flow turbine wheel according to claim 5,
wherein, in the meridional view, the oblique edge portion (see annotated Higashimori Figure 3 above) on the leading edge (Higashimori - 47) of the reference rotor blade (Higashimori - 7) is formed to have an arc shape which extends toward a line (see the dotted-line in annotated Higashimori Figure 3 below) connecting a hub-side end and the tip-side end of the leading edge.


Allowable Subject Matter
Claims 2, 4, 7, and 11-13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745